On a former day of the term we affirmed the chancellor's decree, which dismissed appellant's bill for divorce and alimony. She has filed a petition for a rehearing and for additional findings of facts, setting out eleven grounds upon which a rehearing is asked, and requesting the court to find as facts matters set out in six numbered paragraphs. We have carefully considered all these matters, and think they present nothing new not already considered and determined in our former opinion. Manifestly we cannot take time to respond to each of these numerous insistences. The statute (Code, sec. 10620), contemplates that we shall find only the ultimate, *Page 36 
determinative facts, and not mere details of evidence. Melody v. Hamblin, 21 Tenn. App. 687, 704, 115 S.W.2d 237, 248.
The petition is denied at the cost of petitioner.
Crownover, J., concurs.
Faw, P.J., did not participate in consideration of petition.